*552
Judgment affirmed.

Mann testified: “I signed this paper on the day written. The day previous to the writing of this note, I met Dr. Johnson at the depot and told him to come out, I wanted to turn him over all the property I had for a division between him and Hudgins; and he came out the next day, and I turned them over to him. I turned them over to him in the morning, and 1 gave this paper in the morning. I turned over the things the same day the paper was written. . . I met Dr. Johnson at the train that evening, and told him I wanted to turn over all the property I had in settlement of his and Hudgins’ claim, and told him to come out the next day, and he did, and I went back that night and turned the goods over to him that night. . . I never gave the paper to Dr. Johnson until the second day. I virtually made the trade the first day, and turned goods over in depot. I told. Johnson that evening to come out, I wanted to turn over everything to him next time he came out, and I turned over everything to him. . . I gave Johnson this paper because he was a preferred creditor, from the fact his claim was older than Adams’, and he extended me courtesies that I felt under obligations to him. . . I endeavored to make this sale to Johnson for the purpose of saving Johnson and Hudgins ; they were my preferred creditors. . . ”
J. L. Hardeman and W. D. Nottingham, for plaintiff in error. Owens Johnson and W. B. Willingham, contra.